Per, Curiam,
This case depended mainly on questions of fact as to which the testimony was more or less conflicting. It was therefore submitted to the jury, who, by their verdict for defendant, impliedly found all the material issues of fact in his favor. One of them was as to the credit of fll.60 claimed by defendant; another was his alleged tender of the entire balance of rent due plaintiff, etc. An examination of the record with reference to each of the six specifications has failed to convince us that there is any substantial error in either of the rulings recited therein.
Judgment affirmed.